Citation Nr: 1130996	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  06-14 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to February 1970, including combat service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which, in pertinent part, denied the Veteran's claim for service connection for depression.

The Board remanded the instant matter in November 2008.

A Veteran's claim for service connection is deemed to be for a disability manifested by the symptoms he experiences, regardless of how those symptoms are diagnosed. Hence, a claim for service connection for PTSD would encompass any diagnosed psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Veteran's claim for service connection depression has been restyled to include all diagnosed psychiatric disorders.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the instant claim in November 2008 to allow the Veteran's treatment records from the Fort Snelling Mental Hygiene Clinic dated in 1970 or 1971 to be obtained.  A request for such records through the Personnel Information Exchange System (PIES) resulted in a September 2009 response indicating that such records were not contained in the index of retired records at the National Personnel Records Center (NPRC).  No further efforts were undertaken to obtain these records and a finding regarding the unavailability of records was not made.

A remand by the Board confers on an appellant the right to VA substantial compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In Stegall, the Court held that "where...the remand orders of the Board...are not complied with, the Board itself errs in failing to insure compliance."  Id.  As the records from Fort Snelling Mental Hygiene Clinic have not been obtained and a formal finding regarding the unavailability of records has not been made, there has not been compliance with the terms of the prior remand.

VA has recently amended its regulations governing service connection for PTSD to provide that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(4)).

The revised regulation became effective July 13, 2010, and applies in cases like the Veteran's which were appealed prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41,092 (July 15, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)).

The Veteran has reported PTSD as a result of various events he experienced while serving in combat operations in Vietnam, including being shot in the leg.  The available service treatment records contained in the claims file were negative for complaints, treatments or diagnoses related to any psychiatric disorder.  The Veteran's DD-214 indicates that he was stationed at Da Nang, Vietnam and that he was awarded a Purple Heart medal as well as a Bronze Star medal.

Post-service VA treatment records document the Veteran's treatment for a variety of psychiatric disorders.  A January 2008 VA mental health progress note indicates that the Veteran's diagnosed PTSD was related to his service in Vietnam during the Tet Offensive; however, this document was authored by a clinical nurse specialist.  The remaining post-service VA treatment notes do not document a diagnosis of PTSD that was found to be related to service by a VA psychiatrist or psychologist.  In addition, the September 2010 VA psychiatric examiner found that the Veteran did not meet the criteria for a PTSD diagnosis but failed to offer an opinion regarding the etiology of his diagnosed major depressive disorder.  In light of the foregoing, and the Veteran's report regarding a continuity of symptomology, the Board finds that a contemporaneous VA psychiatric examination is necessary to adjudicate this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's treatment records from the Fort Snelling Mental Hygiene Clinic documenting his treatment in 1970 or 1971.  Any records received should be associated with the claims file.  If the records are not available or further attempts to obtain them would be futile, the Veteran should be so notified so he can attempt to obtain them himself.  The notice must be consistent with 38 C.F.R. § 3.159(e)(1), identifying: (a) the identity of the records VA was unable to obtain; (b) an explanation of the efforts VA made to obtain the records; (c) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (d) a notice that the Veteran is ultimately responsible for providing the evidence. 

All attempts to obtain these records should be noted in the claims file.  If these records are unavailable, this should be noted in the claims file.

Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, than a memorandum of unavailability should be drafted and added to the record. 

2.  Following the completion of the above development, the RO/AMC should afford the Veteran a VA psychiatric examination performed by a VA psychologist or psychiatrist to determine whether any current acquired psychiatric disorder, including PTSD, is related to active duty service.  

The examiner must provide all psychiatric diagnoses that apply to the Veteran.  The claims file including a copy of this remand must be made available to and be reviewed by the examiner.  The examiner should indicate such review in the examination report or in an addendum.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.

If PTSD is diagnosed, the examiner should specify the stressors supporting the diagnosis.  If PTSD is not demonstrated currently, the examiner should opine as to whether the Veteran met the criteria for that diagnosis at any time since April 2005.

In offering an assessment, the examiner must specifically acknowledge and discuss the Veteran's report regarding the onset of his psychiatric symptoms.  

The examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or more) that any current psychiatric disorder, to specifically include PTSD, was incurred in or is otherwise related to service or to a disease or injury in active duty service.  The examiner should provide a rationale for this opinion. 

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, and must indicate what if any additional evidence would permit an opinion to be made.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


